*1584Appeal from an order of the Family Court, Cayuga County (Thomas G. Leone, J.), entered March 1, 2013 in a proceeding pursuant to Social Services Law § 384-b. The order transferred guardianship and custody of the subject child to petitioner.
It is hereby ordered that the order so appealed from is unanimously affirmed without costs.
Memorandum: Respondent mother appeals from an order terminating her parental rights with respect to her daughter on the ground of permanent neglect. The mother stipulated to the finding of permanent neglect, but we reject petitioner’s contention that she thereby waived her right to appeal Family Court’s determination terminating her parental rights (cf. Matter of Edelyn S., 62 AD3d 713, 713 [2009]; see generally Family Ct Act § 1112). In any event, the evidence supports the court’s determination that termination of the mother’s parental rights is in the best interests of the child (see Matter of Alexander M. [Michael A.M.], 106 AD3d 1524, 1525 [2013]). The mother’s short-term progress in her service plan “ ‘was not sufficient to warrant any further prolongation of the child’s unsettled familial status’ ” {id. at 1525).
Present — Centra, J.E, Fahey, Whalen and DeJoseph, JJ.